Case 15-06738        Doc 39     Filed 01/15/19     Entered 01/15/19 16:03:53          Desc         Page 1
                                                  of 3




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 15 B 06738
         Jacqueline Batie

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/26/2015.

         2) The plan was confirmed on 04/28/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/11/2015.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/01/2015, 03/06/2018.

         5) The case was Dismissed on 03/20/2018.

         6) Number of months from filing to last payment: 34.

         7) Number of months case was pending: 47.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-06738              Doc 39           Filed 01/15/19    Entered 01/15/19 16:03:53                Desc         Page 2
                                                             of 3



 Receipts:

           Total paid by or on behalf of the debtor                      $35,444.08
           Less amount refunded to debtor                                     $5.29

 NET RECEIPTS:                                                                                             $35,438.79


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $4,065.00
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                 $1,421.98
     Other                                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $5,486.98

 Attorney fees paid and disclosed by debtor:                            $350.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim            Claim       Principal      Int.
 Name                                           Class   Scheduled      Asserted         Allowed        Paid         Paid
 Afni                                       Unsecured      1,048.11            NA              NA            0.00       0.00
 American InfoSource LP as agent for        Unsecured         329.35           NA              NA            0.00       0.00
 Arnoldharris                               Unsecured         567.00           NA              NA            0.00       0.00
 Asset Acceptance                           Unsecured      8,169.70       7,415.04        7,415.04      5,307.75        0.00
 Carolina Collegiate Federal Credit Union   Unsecured           0.00           NA              NA            0.00       0.00
 City of Chicago Department of Finance      Secured           324.94          0.00          324.94        324.94        0.00
 Federal National Mortgage                  Secured       36,238.60            NA              NA            0.00       0.00
 HSFinancial LLC                            Unsecured      1,483.54       1,506.24        1,506.24      1,078.18        0.00
 Lockhart Morris & Montgomery Inc           Unsecured      5,019.00       2,007.30        2,007.30      1,436.84        0.00
 Peoples Energy Corp                        Unsecured         320.00        185.19          185.19        132.56        0.00
 PYOD LLC                                   Unsecured         736.78           NA              NA            0.00       0.00
 Quantum3 Group                             Unsecured      1,125.30       1,125.30        1,125.30           0.00       0.00
 Receivables Performanc                     Unsecured         746.00           NA              NA            0.00       0.00
 Resurgent Capital Services                 Unsecured     26,530.52     26,967.52        26,967.52     19,303.62        0.00
 Resurgent Capital Services                 Unsecured         885.96        885.96          885.96        629.19        0.00
 Resurgent Capital Services                 Unsecured      2,429.04       2,429.04        2,429.04      1,738.73        0.00
 RJM Acquisitions LLC                       Unsecured          28.44           NA              NA            0.00       0.00
 Sears/Cbna                                 Unsecured      2,777.00            NA              NA            0.00       0.00
 Stellar Recovery Inc                       Unsecured         709.00           NA              NA            0.00       0.00
 Wellsfargo                                 Unsecured         142.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-06738        Doc 39      Filed 01/15/19     Entered 01/15/19 16:03:53             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                    $324.94            $324.94              $0.00
 TOTAL SECURED:                                             $324.94            $324.94              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $42,521.59         $29,626.87              $0.00


 Disbursements:

         Expenses of Administration                             $5,486.98
         Disbursements to Creditors                            $29,951.81

 TOTAL DISBURSEMENTS :                                                                     $35,438.79


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/15/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
